IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
MICHAEL STEPHEN GULLAS, CASE NO. 1:18-CV-007l9
Petitioner,
JUDGE DONALD C. NUGENT
v.

MAGISTRATE JUDGE
JONATHAN D. GREENBERG
NANCY A. BERRYHILL,

Acting Comm ’r of Soc. Sec. ,
MEMORANDUM OPINION

Respondent.

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. (ECF #16). On March 29, 2018, Petitioner, Michael Stephen Gullas
(“Petitioner” or “Gullas”), filed his Complaint (ECF #1) challenging the final decision of the Acting
Commissioner of` Social Secun`ty denying his application for a Period of Disability (“POD”) and
Disability lnsurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 416(i),
423, 1381 et seq. (the “Act”). Pursuant to Local Rule 72.2(b), the case Was referred to Magistrate
Judge Jonathan D. Greenberg.

On February 5, 2019, the Magistrate Judge issued his Report and Recommendation (ECF
#16). The Magistrate Judge found the Commissioner’s decision denying Petitioner’s request for a
POD and DIB to be supported by substantial evidence and recommends that the Commissioner’s
decision be affirmed Objections to the Report and Recommendation were to be filed Within fourteen
(14) days of service. On February 19, 2019, Petitioner timely filed Objections to the Report and
Recommendation (ECF #17) and on March 5, 2019, Respondent filed a Response to Petitioner’s

Objections. (ECF #18).

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. Fed R. Civ.
P. 72(b) states:

The district judge must determine de novo any part ofthe magistrate
judge’s disposition that has been properly objected to. The district
judge may accept, reject, or modify the recommended disposition;
receive further evidence; or return the matter to the magistrate judge
with instructions

The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil Rules
commented on the standard of review stating “when no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require district
court review of a magistrate judge’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to these findings.” Thomas v. Arn., 474 U.S. 140, 150 (1985).

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with the

findings set forth therein. The Court reviewed de novo those portions of the Magistrate Judge’s

Report and Recommendation to which objections have been made. The Court finds Magistrate Judge

Greenberg’s Report and Recommendation to be thorough, well-written, well-supported, and correct

The Court finds that Petitioner’s Objcctions raise no arguments (factual or legal) that have not been
fully addressed by the Magistrate Judge’s Report and Recommendation.

The Report and Recomrnendation of Magistrate Judge .lonathan D. Greenberg (ECF #16) is
ADOPTED. The decision of the Commissioner denying Petitioner’s request for a Period of
Disability and Disability lnsurance Benefits is APFIRMED. Petitioner`s request that the case be

reversed or remanded (ECF #1) is DENIED.

IT IS SO ORDERED U f [ Mjr

DoNALD C. NUGENT
DATED: AM ll{lOlcl

United States DistrictC rt
, .

 

